DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered. 
Claims 1-17 and 27-36 are pending. Claims 18-26 and 37-38 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 27 have been amended to recite “controlling the autonomous cleaning robot to execute a wet cleaning mission according to the rank overlap parameter corresponding to the selected one of the cleaning levels, wherein controlling the autonomous cleaning robot comprises controlling the autonomous cleaning robot to follow a cleaning path having adjacent ranks with a degree of overlap for the selected cleaning level, wherein a spacing between the adjacent ranks is based on the rank overlap parameter.” This limitation is not supported by applicant’s disclosure as originally filed.  Applicant has pointed to Figures 2A and 2B and associated text as support for the amendment.  However, Figs. 2A and 2B appear to show a cleaning path covering regions with non-overlapping ranks and overlapping ranks, respectively. The disclosure as originally filed does not describe controlling the cleaning robot to follow a path of adjacent overlapping ranks wherein a spacing between the adjacent ranks is based on the rank overlap parameter.
Claims 2-16 and 28-36 are dependent on claims 1 and 27 and require the limitations of the independent claims. Therefore claims 2-16 and 28-36 are rejected under 35 U.S.C. 112, first paragraph as they include the new matter limitations of claims 1 and 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 have been amended to recite “controlling the autonomous cleaning robot to execute a wet cleaning mission according to the rank overlap parameter corresponding to the selected one of the cleaning levels, wherein controlling the autonomous cleaning robot comprises controlling the autonomous cleaning robot to follow a cleaning path having adjacent ranks with a degree of overlap for the selected cleaning level, wherein a spacing between the adjacent ranks is based on the rank overlap parameter.”  It is unclear how the robot is controlled to follow a cleaning path having adjacent overlapping ranks with a spacing between  the ranks.  It is unclear how adjacent overlapping ranks would have spacing between them. Thus, the claims are rendered indefinite by the amendment.
Claims 2-16 and 28-36 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

Response to Arguments
Applicant’s arguments, see pages 1-2 of remarks, filed 6/10/2022, with respect to the rejections of claims 1 and 27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, in view of applicant’s amended claim language, a new ground(s) of rejection under 35 USC 112 is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714